10-1261-cr
         US v. Orsaris

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS C OURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS C OURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


              At a stated Term of the United States Court of Appeals
         for the Second Circuit, held at the Daniel Patrick Moynihan
         United States Courthouse, 500 Pearl Street, in the City of
         New York, on the 20 th day of May, two thousand and ten.

         Present: AMALYA L. KEARSE,
                  ROBERT D. SACK,
                  RICHARD C. WESLEY,
                                Circuit Judges.
         ________________________________________________

         UNITED STATES,
                                         Plaintiff-Appellee,

                         - v. -
                                                                                 10-1261-cr
         CHRIS ORSARIS,

                           Defendant-Appellant
         __________________________________________________

         FOR APPELLANT:                  JOSEPH R. CONWAY, Mineola, NY.


         FOR APPELLEE:                   BURTON T. RYAN, Jr., Assistant U.S.
                                         Attorney for Loretta E. Lynch, United
                                         States Attorney for the Eastern District
                                         of New York, Brooklyn, NY.

              Appeal from the United States District Court for the
         Eastern District of New York (Wexler, J.).

 1               UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
1   AND DECREED that appellant’s motion for bail is hereby

2   DENIED.

3
4                              FOR THE COURT:
5                              Catherine O’Hagan Wolfe, Clerk
6
7
8